Bothrook, J.
It appears from the abstract of appellant that the evidence in the ease was not preserved by a bill of exceptions, and no evidence, excepting a single item thereof, is set out in the abstract. As it is conceded that there was no bill of exceptions making the evidence of record, the ease must be considered here, if at all, upon the pleadings and the instructions of the court. The assignment of errors is in these words: “First, the court erred in giving the instructions it did to the jury; second, the court erred in sustaining objections to the defendant’s testimony; third, the court erred in overruling defendant’s motion for new trial; fourth, the verdict is contrary to law.” We have repeatedly held that assignments of error in this general form are insufficient to raise any question in this court. We need not cite the cases. See Code, section 3207, and eases collected in McClain’s Digest. The judgment of the district court is APPIRMED.